Case 3:09-cr-00270-MPS Document 61 Filed 07/06/21 Page 1 of 2

“he Court will notify you and the other parties of thi

ta

and time for the hearing. A hearing will be set as soen

et
care

possible,

 

I request a hearing for the following reason{s):

\ i. The non-exempt earnings statement is

incorrectly £liled ouz.

do not owe the money to the Government as it
avs £ do.

ho

ud
o
ct
om
o)
"s

 

 

) 4. I reguest that this preceeding be transferred
v0 Massa Cound WY | because

719 feSivkne @ i3 70 Ms bek, ZA. fe leas.er
o tesicde Kcr
S. I claim the following exemption(s):

Date: SA lL, Oo} \ GZ

Signature

JV ehae| Tes Sha

Type or print full name

He Albatron Alve.

Home address

Ke. CLE, Ll LSF9

City, State, iv Code

WF Q2P4 44

Home chone number

WF IPP - E6FY

Work phone number
Case 3:09-cr-00270-MPS Document 61 Filed 07/06/21 Page 2 of 2

Mail your original Request to:

United States District Court

Office of the Clerk

US District Court, US Court House

New Haven, CT 06510
send a copy of .your request to:

Christine Sciarrino

Assistant United States Attorney

United States Attorney’s Office

Connecticut Financial Center

157 Church Street, 25th Ploor

New Haven, Connecticut 06510

(203) 821-3700

CERTIFICATION
I, Michael I. Sohn, Defendant hereby certify that I mailed

the Request for Hearing on Writ of Garnishment to the Clerk,
United States District Court, 141 Church Street, New Haven, CT
06510, and mailed copies to Assistant United States Attorney
Christine Sciarrino, United States Attorney's Office,
Connecticut Financial Center, 157 Church Street, 25*® Floor, New

Haven, Connecticut 06510 and to New Rochelle Hyundai, 125 East

Main Street, New Rochelle, NY 10801 on this -

_[ day of TVs , 2021.
e,

Michael L.

 
   
  

 

Sohn
